id office uilc cca-101413-08 cc psi b06 25d number release date from ------------- sent date am to ------------- cc subject energy tax_credit questions for feature story in opelika-auburn news homeseeker the questions below are very unclear and confusing assumption that the questions relate to sec_25d answers could be different i answered the questions below with an if that is not the correct code section the taxpayers receive the credit in the year the qualifying costs are incurred if a homeowner had credit that he could not use fully in then the homeowner may carryover the remaining amount of credit to then the homeowner gets the carried over credit from and the new credit for if the homeowner has additional qualifying expenditures_for see answer to the tax_credits are based upon the qualified_expenditures incurred by the taxpayer for the particular year see my answer to i don't understand this question
